Order entered February 12, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01179-CR

                          DERICK DEWAYNE EVANS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F1001193W

                                           ORDER
       On February 7, 2014, appellant filed a Motion for Extension of Time to File Appellant’s

Motion for Rehearing. Appellant’s motion is GRANTED. It is ORDERED that the time for

filing appellant’s motion for rehearing is extended from February 7, 2014, to February 21, 2014.




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE